DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,291,000 in view of Takahashi et al. (US 20160234829 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: Claims 1-20 of Patent No. 11,291,000 contain(s) every element of claims 1-5, 7-12, and 14-20 of the instant application with the exception of receiving “downlink control information (DCI), where the DCI indicates an uplink grant” and “transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant”. However, Takahashi et al. from the same or similar field of endeavor suggest “receiving a PDCCH signal including downlink control information (DCI), where the DCI indicates an uplink grant” and “transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant” (paragraphs [0088-0089]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a PDCCH signal including downlink control information (DCI), where the DCI indicates an uplink grant and transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant as suggested by Takahashi et al. in the present invention to schedule uplink transmission. The motivation would have been to perform efficient communication in a radio communication system in which uplink control information (UL grant) is used (paragraph [0013]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20140293842 A1) in view of Takahashi et al. (US 20160234829 A1).
Regarding claim 1, He et al. disclose a method in a wireless transmit/receive unit (WTRU) comprising: receiving a system information block (SIB), wherein the SIB includes first time division duplex (TDD) uplink (UL)/downlink (DL) configuration information (paragraph [0086]; a TDD uplink (UL)/downlink (DL) configuration indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe); receiving a physical downlink control channel (PDCCH) signal including downlink control information (DCI) (paragraph [0027]; TDD UL/DL configuration within a given radio frame may be indicated by a common DCI format on a common search space (CSS) of the PDCCH); transmitting a first physical uplink shared channel (PUSCH) transmission (paragraph [0025]; UE may be configured to communicate data to the eNB on the physical uplink shared channel (PUSCH)) (paragraph [0037]; A type 1 subframe may be UL subframe carrying PUSCH data signals (fig. 2; UL subframes (#2, #3) in type 1 subframes of frame n in first TDD UL/DL configuration); and transmitting at least one PUSCH repetition transmission (paragraph [0063]; retransmission for PUSCH in subframe 8 of radio frame n (fig. 2-3; subframes 7-8 of type 2 subframes in radio frame n of first TDD UL/DL configuration), wherein the at least one PUSCH repetition transmission is transmitted in at least one time interval that is non-overlapping with a downlink time interval indicated by the first TDD UL/DL configuration information (paragraph [0086] and fig. 2-3; a TDD uplink (UL)/downlink (DL) configuration (second) indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe) (fig. 2; retransmission for PUSCH in subframe 8 of radio frame n (fig. 2-3; subframes 7-8 of type 2 subframes in radio frame n of first TDD UL/DL configuration). Subframe 8of radio frame n of first TDD UL/DL configuration is non-overlapping with subframes #0 - #9 of radio frame n+1 of the second TDD UL/DL configuration). However, He et al. may not explicitly suggest receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB); wherein the DCI indicates an uplink grant; transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and transmitting at least one PUSCH repetition transmission based on the uplink grant. Takahashi et al. from the same or similar field of endeavor suggest receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB) (paragraph [0224]; transmission of the PDSCH used for transmission of the system information); wherein the DCI indicates an uplink grant; transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and transmitting at least one PUSCH repetition transmission based on the uplink grant (paragraphs [0088-0089] [0238]; The PDCCH is used to transmit downlink control information (DCI). The downlink control information is referred to as a DCI format. The downlink control information includes uplink grant. The uplink grant is used for scheduling of the PUSCH. Uplink data transmitted together on the PUSCH is initial transmission and is retransmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the steps of receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB); wherein the DCI indicates an uplink grant; transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and transmitting at least one PUSCH repetition transmission based on the uplink grant as suggested by Takahashi et al. in the present invention to schedule uplink transmissions. The motivation would have been to perform efficient communication in a radio communication system in which uplink control information (UL grant) is used (paragraph [0013]).
Regarding claim 7, He et al. further suggest wherein the SIB is a SIB Type 1 (SIB- 1) or a SIB Type 2 (SIB-2) (paragraph [0086]; a TDD uplink (UL)/downlink (DL) configuration indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe).  
Regarding claim 8, He et al. disclose a wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor operatively coupled to the transceiver; wherein: the transceiver is configured to receive a system information block (SIB), wherein the SIB includes first time division duplex (TDD) uplink (UL)/downlink (DL) configuration information (paragraph [0086]; a TDD uplink (UL)/downlink (DL) configuration indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe); the transceiver is configured to receive a physical downlink control channel (PDCCH) signal including downlink control information (DCI) (paragraph [0027]; TDD UL/DL configuration within a given radio frame may be indicated by a common DCI format on a common search space (CSS) of the PDCCH); the transceiver and the processor are configured to transmit a first physical uplink shared channel (PUSCH) transmission (paragraph [0025]; UE may be configured to communicate data to the eNB on the physical uplink shared channel (PUSCH)) (paragraph [0037]; A type 1 subframe may be UL subframe carrying PUSCH data signals (fig. 2; UL subframes (#2, #3) in type 1 subframes of frame n in first TDD UL/DL configuration); and the transceiver and the processor are configured to transmit at least one PUSCH repetition transmission (paragraph [0063]; retransmission for PUSCH in subframe 8 of radio frame n (fig. 2-3; subframes 7-8 of type 2 subframes in radio frame n of first TDD UL/DL configuration), wherein the at least one PUSCH repetition transmission is transmitted in at least one time interval that is non-overlapping with a downlink time interval indicated by the first TDD UL/DL configuration information (paragraph [0086] and fig. 2-3; a TDD uplink (UL)/downlink (DL) configuration (second) indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe) (fig. 2; retransmission for PUSCH in subframe 8 of radio frame n (fig. 2-3; subframes 7-8 of type 2 subframes in radio frame n of first TDD UL/DL configuration). Subframe 8of radio frame n of first TDD UL/DL configuration is non-overlapping with subframes #0 - #9 of radio frame n+1 of the second TDD UL/DL configuration). However, He et al. may not explicitly suggest receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB); wherein the DCI indicates an uplink grant; transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and transmitting at least one PUSCH repetition transmission based on the uplink grant. Takahashi et al. from the same or similar field of endeavor suggest receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB) (paragraph [0224]; transmission of the PDSCH used for transmission of the system information); wherein the DCI indicates an uplink grant; transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and transmitting at least one PUSCH repetition transmission based on the uplink grant (paragraphs [0088-0089] [0238]; The PDCCH is used to transmit downlink control information (DCI). The downlink control information is referred to as a DCI format. The downlink control information includes uplink grant. The uplink grant is used for scheduling of the PUSCH. Uplink data transmitted together on the PUSCH is initial transmission and is retransmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the steps of receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB); wherein the DCI indicates an uplink grant; transmitting a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and transmitting at least one PUSCH repetition transmission based on the uplink grant as suggested by Takahashi et al. in the present invention to schedule uplink transmissions. The motivation would have been to perform efficient communication in a radio communication system in which uplink control information (UL grant) is used (paragraph [0013]).  
Regarding claim 14, He et al. further suggest wherein the SIB is a SIB Type 1 (SIB- 1) or a SIB Type 2 (SIB-2) (paragraph [0086]; a TDD uplink (UL)/downlink (DL) configuration indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe).  
Regarding claim 15, He et al. disclose a base station comprising: a transceiver; and a processor operatively coupled to the transceiver; wherein: the transceiver and the processor are configured to transmit a system information block (SIB), wherein the SIB includes first time division duplex (TDD) uplink (UL)/downlink (DL) configuration information (paragraph [0086]; a TDD uplink (UL)/downlink (DL) configuration indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe); the transceiver and the processor are configured to transmit a physical downlink control channel (PDCCH) signal including downlink control information (DCI) (paragraph [0027]; TDD UL/DL configuration within a given radio frame may be indicated by a common DCI format on a common search space (CSS) of the PDCCH); the transceiver is configured to receive a first physical uplink shared channel (PUSCH) transmission (paragraph [0025]; UE may be configured to communicate data to the eNB on the physical uplink shared channel (PUSCH)) (paragraph [0037]; A type 1 subframe may be UL subframe carrying PUSCH data signals (fig. 2; UL subframes (#2, #3) in type 1 subframes of frame n in first TDD UL/DL configuration); and the transceiver is configured to receive at least one PUSCH repetition transmission (paragraph [0063]; retransmission for PUSCH in subframe 8 of radio frame n (fig. 2-3; subframes 7-8 of type 2 subframes in radio frame n of first TDD UL/DL configuration), wherein the at least one PUSCH repetition transmission is transmitted in at least one time interval that is non- overlapping with a downlink time interval indicated by the first TDD UL/DL configuration information. (paragraph [0086] and fig. 2-3; a TDD uplink (UL)/downlink (DL) configuration (second) indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe) (fig. 2; retransmission for PUSCH in subframe 8 of radio frame n (fig. 2-3; subframes 7-8 of type 2 subframes in radio frame n of first TDD UL/DL configuration). Subframe 8of radio frame n of first TDD UL/DL configuration is non-overlapping with subframes #0 - #9 of radio frame n+1 of the second TDD UL/DL configuration). However, He et al. may not explicitly suggest transmitting a first physical downlink shared channel (PDSCH) signal including a system information block (SIB); wherein the DCI indicates an uplink grant; receiving a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and receiving at least one PUSCH repetition transmission based on the uplink grant. Takahashi et al. from the same or similar field of endeavor suggest receiving a first physical downlink shared channel (PDSCH) signal including a system information block (SIB) (paragraph [0224]; transmission of the PDSCH used for transmission of the system information); wherein the DCI indicates an uplink grant; receiving a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and receiving at least one PUSCH repetition transmission based on the uplink grant (paragraphs [0088-0089] [0238]; The PDCCH is used to transmit downlink control information (DCI). The downlink control information is referred to as a DCI format. The downlink control information includes uplink grant. The uplink grant is used for scheduling of the PUSCH. Uplink data transmitted together on the PUSCH is initial transmission and is retransmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the steps of transmitting a first physical downlink shared channel (PDSCH) signal including a system information block (SIB); wherein the DCI indicates an uplink grant; receiving a first physical uplink shared channel (PUSCH) transmission based on the uplink grant; and receiving at least one PUSCH repetition transmission based on the uplink grant as suggested by Takahashi et al. in the present invention to schedule uplink transmissions. The motivation would have been to perform efficient communication in a radio communication system in which uplink control information (UL grant) is used (paragraph [0013]). 
Regarding claim 20, He et al. further suggest wherein the SIB is a SIB Type 1 (SIB- 1) or a SIB Type 2 (SIB-2) (paragraph [0086]; a TDD uplink (UL)/downlink (DL) configuration indicated in a SystemInformationBlockType1 (SIB1) message in a DL subframe).  
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476